DISMISS; and Opinion Filed December 16, 2013.




                                         S
                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00273-CV

                              CHARLES BAILER, Appellant
                                         V.
                          AT&T RISK MGT INC., ET AL., Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-02664-C

                                MEMORANDUM OPINION
                          Before Justices Francis, Lang-Miers, and Lewis
                                  Opinion by Justice Lang-Miers
          The clerk’s record in this case is overdue. By letter dated June 13, 2013, we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


130273F.P05




                                            –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHARLES BAILER, Appellant                           On Appeal from the County Court at Law
                                                    No. 3, Dallas County, Texas
No. 05-13-00273-CV        V.                        Trial Court Cause No. CC-12-02664-C.
                                                    Opinion delivered by Justice Lang-Miers.
AT&T RISK MGT INC., ET AL., Appellees               Justices Francis and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellees AT&T RISK MGT INC., ET AL., recover its costs of this
appeal from appellant CHARLES BAILER.


Judgment entered this 16th day of December, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            –3–